DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ackermans et al. (US 2019/0299574, hereinafter “Ackermans”).
In regard to claim 1, Ackermans discloses a multilayer structure comprising a first polyethylene layer as a first external layer [abstract]. The first polyethylene layer is oriented in at least the machine direction [abstract]. Ackermans discloses a film structure 2 that comprises layer a, layer b, layer c, layer d, layer e, and layer f [0292]. Layer B comprises PE8 which is a high density polyethylene [0279]. Layers C-E comprise PE9 which is a medium density polyethylene [0278]. Layer F comprises PE8 which is a high density polyethylene [0279]. The film 2 is a substrate [0301] and orientated [0290]. A second structure was coextruded onto the substrate that comprises an ADP (polyethylene adhesive material), EVOH, ADP, and PE4 [0296]. PE4 is a low density polyethylene [0274]. The examiner considers the unstretched polyethylene film (PE4) to be the heat seal layer. Thus, the heat seal layer and the substrate comprise polyethylene film. The amount of EVOH has a basis weight of from 1 to 10 g/m2 [0246]. Thus, the amount of polyethylene contained in the whole laminate is 90 mass% or more. 
In regard to claim 3, Ackermans discloses that ADP is used adjacent to the substrate [0296]. Thus, the laminate comprises an adhesive layer between the substrate and the heat seal layer. 
In regard to claim 16, Ackermans discloses a film structure 2 that comprises layer a, layer b, layer c, layer d, layer e, and layer f [0292]. Layer B comprises PE8 which is a high density polyethylene [0279]. The examiner considers the layering position of layer b as the outer side of the substrate with a medium density polyethylene.
In regard to claim 17, Ackermans discloses the substrate is coextruded [Table 3]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermans et al. (US 2019/0299574, hereinafter “Ackermans”) in view of Itaba et al. (US 5,006,378, hereinafter “Itaba”).
In regard to claim 2, Ackermans discloses a polyethylene laminate that comprises a substrate that has a multilayer structure and a heat seal layer as previously disclosed. Ackermans is silent with regard to the substrate comprising an aluminum-evaporated film. 
	Itaba discloses a polyethylene composite film suitable for packaging [abstract]. The film comprises an oriented polyethylene film (BOPE) (col. 2 lines 30-39). Thus, a stretched film. The BOPE film is a substrate layer (col. 4 lines 1-4). The film comprises a sealant layer formed of low density polyethylene or linear low density polyethylene (col. 4 lines 11-14). The sealant layer is heat sealable (col. 5 lines 20-25). Itaba discloses that the BOPE film can be coated with aluminum by vapor deposition (col. 3 lines 19-21). Vapor deposition is a form of applying aluminum through evaporation.
	Ackermans and Itaba both disclose a polyethylene composite film. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to utilize the coating of aluminum by vapor deposition as disclosed by Itaba on the substrate of Ackermans motivated by the expectation of forming a polyethylene film with enhanced barrier performance. 
	In regard to claims 7-8, Ackermans is silent with regard to the polyethylene film being used for packaging materials. 
Itaba discloses a pouch formed from the polyethylene composite films (col. 5 lines 26-35).
	Ackermans and Itaba both disclose a polyethylene composite film. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to utilize a pouch shape as disclosed by Itaba with the polyethylene composite film of Ackermans motivated by the expectation of forming a packaging material suitable as conventional packaging. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermans et al. (US 2019/0299574, hereinafter “Ackermans”) in view of Itaba et al. (US 5,006,378, hereinafter “Itaba”) in view of Xie et al. (US 2020/0181467, hereinafter “Xie”).
In regard to claim 5, modified Ackermans discloses a laminate that comprises an aluminum-evaporated substrate film, a heat seal layer, and an adhesive layer between the substrate film and the heat seal layer as previously disclosed.
	Modified Ackermans is silent with regard to the adhesive comprising a cured produce of a resin composition comprising a polyester polyol, an isocyanate compound, and a phosphoric acid-modified compound. 
	Xie discloses an adhesive composition that comprises an isocyanate component and a polyester polyol [abstract]. The composition further comprises phosphoric acid modified compound [0084]. The adhesive composition is cured [0039]. The adhesive composition is used to form films of a polymer film and metal-coated polymer film that are used for food packaging [0003].
	Modified Ackermans and Xie both disclose laminates that comprise a polymer film and a metal-coated film with an adhesive composition wherein the laminates are used to form packaging. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the adhesive layer of the cured product of Xie for the adhesive layer of modified Ackermans motivated by the expectation of forming a laminate that has enhanced temperature and chemical resistance [Xie 0009-0010].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermans et al. (US 2019/0299574, hereinafter “Ackermans”) in view of Ito et al. (JP2013-155343, hereinafter “Ito”).
In regard to claim 5, Ackermans discloses a laminate that comprises a substrate and a heat seal layer that are formed from polyethylene as previously discussed. 
Ackermans is silent with regard to at least one of the substrate or the heat seal layer being formed from a biomass-derived polyethylene.
Ito discloses a polyethylene-based resin composition used as a sealant film that comprises linear low density polyethylene of a plant origin [abstract]. The sealant film is used in packaging materials [0001].
Ackermans and Ito both disclose the use of linear low density polyethylene in a sealant layer of a laminate for packaging. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyethylene-based resin composition containing a linear low density polyethylene of a plant origin as disclosed in Ito for the polyethylene resin composition of Ackermans motivated by the expectation of forming a sealant layer that has excellent hand cutting property and impact resistance [Ito 0001].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8, and 16-17 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782